                                     Case 2:19-cv-00174-JCM-DJA Document 24 Filed 02/04/20 Page 1 of 2



                       1       AMY L. THOMPSON, ESQ., Bar # 11907
                               KELSEY E. STEGALL, ESQ., Bar # 14279
                       2       LITTLER MENDELSON, P.C.
                               3960 Howard Hughes Parkway
                       3       Suite 300
                               Las Vegas, NV 89169-5937
                       4       Telephone:    702.862.8800
                               Fax No.:      702.862.8811
                       5       Email: athompson@littler.com
                               Email: kstegall@littler.com
                       6

                       7       Attorney for Defendant
                               GREEN FARMS OF NEVADA, INC.,
                       8       dba WORLDWIDE PRODUCE

                       9                                       UNITED STATES DISTRICT COURT

                    10                                               DISTRICT OF NEVADA

                    11
                               MICHELLE IOVINO,
                    12
                                                  Plaintiff,                      Case No. 2:19-cv-00174-JCM-DJA
                    13
                               vs.                                                STIPULATION AND ORDER TO DISMISS
                    14                                                            ACTION WITH PREJUDICE
                               GREEN FARMS OF NEVADA, INC., a
                    15         Nevada corporation, dba WORLDWIDE
                               PRODUCE,
                    16
                                                  Defendants.
                    17

                    18

                    19                  Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Defendant GREEN FARMS OF

                    20         NEVADA, INC., dba WORLDWIDE PRODUCE and Plaintiff MICHELLE IOVINO, by and through

                    21         their undersigned counsel, hereby stipulate and agree to the dismissal of this action in its entirety, with

                    22         prejudice, with each party to bear its own costs and attorney’s fees.

                    23         ///

                    24         ///

                    25         ///

                    26         ///

                    27         ///

                    28         ///
LITTLER M ENDELSON, P.C.
        Attorneys At Law
  3960 Howard Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
         702.862.8800
                                  Case 2:19-cv-00174-JCM-DJA Document 24 Filed 02/04/20 Page 2 of 2



                       1              The parties agree that neither party shall be deemed to be a prevailing party in this action and

                       2       that neither party will file for an award of attorney’s fees or costs pursuant to any rule, statute, or law,

                       3       whether local, state, or federal, in any forum that would be available.

                       4

                       5         Dated: February 4, 2020.                          Dated: February 4, 2020.
                       6

                       7         Respectfully submitted,                               Respectfully submitted,
                       8
                                 /s/ Robert P. Spretnak
                       9         LAW OFFICES OF ROBERT P.                           LITTLER MENDELSON, P.C.
                                 SPRETNAK                                           AMY L. THOMPSON, ESQ.
                    10           ROBERT P. SPRETNAK, ESQ.                           KELSEY E. STEGALL, ESQ.
                    11           Attorneys for Plaintiff                            Attorneys for Defendant
                                 MICHELLE IOVINO                                    GREEN FARMS OF NEVADA, INC.,
                    12                                                              dba WORLDWIDE PRODUCE
                    13                                                 ORDER
                    14
                                                                               IT IS SO ORDERED.
                    15
                                                                              Dated this _____ 5.
                                                                                    February   day2020.
                                                                                                   of _____, 2020.
                    16

                    17
                                                                              __________________________________________
                    18                                                        UNITED STATES DISTRICT COURT JUDGE
                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
LITTLER M ENDELSON, P.C.
        Attorneys At Law
  3960 Howard Hughes Parkway
                                                                                  2.
            Suite 300
   Las Vegas, NV 89169-5937
         702.862.8800
